United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-2302
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Southern District of Iowa.
Ronnie Lorenzo Workman,                  *
                                         *       [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: June 1, 2006
                                 Filed: June 5, 2006
                                  ___________

Before MELLOY, FAGG, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Ronnie Workman appeals the sentence the district court1 imposed upon his
guilty plea to being a felon in possession of a firearm, in violation of 18 U.S.C.
§ 922(g)(1). His counsel has moved to withdraw and has filed a brief under Anders
v. California, 386 U.S. 738 (1967). For reversal, counsel argues that the district court
erred in enhancing Workman’s sentence under U.S.S.G. § 2K2.1(b)(5), which
provides in relevant part that a defendant’s base offense level is increased by 4 levels
if any firearm was used or possessed in connection with another felony offense.

      1
       The Honorable Robert W. Pratt, Chief Judge, United States District Court for
the Southern District of Iowa.
       We review de novo the district court’s legal conclusion regarding application
of the enhancement, and we review the factual findings for clear error. See United
States v. Anderson, 339 F.3d 720, 724 (8th Cir.), cert. denied, 540 U.S. 1084 (2003).
We conclude the enhancement was properly assessed.

       First, the district court did not clearly err in finding that Workman possessed
methamphetamine with intent to distribute it: the government’s witness testified that
Workman was found with a backpack containing drug paraphernalia, digital scales,
baggies containing 5.4 grams of methamphetamine, a “bindle” (folded-up piece of
paper), a box with Workman’s street name on it, and the firearm. According to the
witness, the nature of these items and the quantity of methamphetamine involved
indicated that the methamphetamine was being held for distribution. See United
States v. Hallam, 407 F.3d 942, 949 (8th Cir. 2005) (district court did not err in
finding defendant possessed with intent to distribute methamphetamine for purposes
of § 2K2.1(b)(5) enhancement where search of defendant’s house uncovered firearms,
drug paraphernalia associated with manufacture and distribution of methamphetamine,
almost 4 grams of methamphetamine, and almost $800); United States v. Tensley, 334
F.3d 790, 795 (8th Cir. 2003) (some factors that may lead to conclusion that drugs
were intended for distribution include quantity of drugs, packaging material,
paraphernalia, and presence of guns).

       Second, this conduct constituted a “felony offense” within the meaning of
section 2K2.1(b)(5). See U.S.S.G. § 2K2.1, comment. (n.7) (felony offense as used
in subsection (b)(5) is any federal, state, or local offense punishable by at least 1 year
in prison, whether or not criminal charge was brought or conviction obtained); Iowa
Code §§ 124.401(1)(b)(7) (possession with intent to distribute 5 grams to 5 kilograms
of methamphetamine or methamphetamine-mixture is class “B” felony) (1997),
902.9(2) (class “B” felon shall be confined no more than 25 years) (1997).




                                           -2-
       Third, the district court did not clearly err in determining that it was not clearly
improbable the firearm was used in connection with the distribution felony: the
firearm was found in the same backpack as the methamphetamine and paraphernalia,
and the government’s witness testified that narcotics distributors often use firearms
to protect their product and earnings. See Hallam, 407 F.3d at 949 (when other
offense is drug-related, § 2K2.1(b)(5) enhancement is appropriate unless it is clearly
improbable that firearm was used in connection with that offense; appellate court
could not say it was clearly improbable that firearm found in house with
methamphetamine and other drug paraphernalia had potential of facilitating drug
crimes, as firearms are tools of drug trade providing protection and intimidation).

      Finally, having reviewed the record independently under Penson v. Ohio, 488
U.S. 75, 80 (1988), we find no nonfrivolous issues. Accordingly, we grant counsel’s
motion to withdraw, and we affirm.
                       ______________________________




                                           -3-